            Case 2:19-cr-00237-DB Document 1 Filed 07/03/19 Page 1 of 2




JOHN W . HUBER, U me   't d Stat es Attorney (#7226)                      F\L.E.D rnU,\
                                                          ... ,. r··,:<:Tq\CT        ·r-•1
MARGOT MERRILL-JOHNSON, Special Assistant United States AttbrneY ,, . . , ...
(TX #24062891)                                               7!! 1·ll j·1 il -3
                                                             t.td,; , L,.
                                                                                 p 2: I~ 1
Attorneys for the United States of America
111 South Main Street, Suite 1800                                       Tf{\CT t1F U
Salt Lake City, Utah 84111-217 6
Telephone: (801) 524-5682 • Facsimile: (801) 524-3399



                     IN THE UNITED STATES DISTRICT COURT

                     DISTRICT OF UTAH, CENTRAL DIVISION



UNITED STATES OF AMERICA,                        INFORMATION

                      Plaintiff,
                                                 VIO. 8 U.S.C. § 1326
      vs.
                                                 (REENTRY OF A PREVIOUSLY
CARLOS ROVER! ARTIAGAS-ACOSTA, :                 REMOVED ALIEN)

                      Defendant.                      Case: 2: 19-cr-00237
                                                      Assigned To: Benson, Dee
                                                      Assign. Date: 07/03/2019
                                                      Description: USA v Artiagas-Acosta

       The United States Attorney charges:

                                        COUNT I

       On or about August 30, 2017, in the Central Division of the District of Utah,

                       CARLOS ROVER! ARTIAGAS-ACOSTA,

the defendant herein, an alien who on or about January 19, 2000, September 26, 2001,

October 2, 2003, August 14, 2004, December 28, 2005, September 28, 2006, March 13,

2008, April 2, 2009, October 28, 2010, October 4, 2012, and November 9, 2016, was
          Case 2:19-cr-00237-DB Document 1 Filed 07/03/19 Page 2 of 2




excluded, removed, and deported from the United States, did knowingly reenter and was

found in the United States in the District of Utah, having not obtained the consent of the

Secretary of the United States Department of Homeland Security to reapply for admission

into the United States; all in violation of Title 8, United States Code, Section 1326.

       DATED this    ·3r_q day of July, 2019.


                                    JOHN W. HUBER
                                    United States Attorney




                                                2
